Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 11/29/2022, have been considered and entered as preliminary amendments.  Examiner notes the amendments and therefore has withdrawn the 35 USC 112 b rejection.   Claims 1-7,9,11-12,14-23 and 40-41 are pending.
Response to Arguments
Applicants arguments are acknowledged; however, are deemed unpersuasive for the following reasons.  
	With respect to the 35 USC 112a rejection, the applicants argue that silicon is a type of metalloid and thus the disclosure of metalloid provides sufficient support for the claim metalloid.   Applicant cites Hologic Inc in support of this position.  The examiner disagrees and notes MPEP 2163.05 supports the examiner’s position.  The original disclosure and specification merely describes silicon and a comprehensive review of the instant filing fails to 
MPEP 2163.05IB states “the disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Here, as set forth in the prior office action, while “silicon” may be part of the genus “metalloid”, there is no evidence that this single species would convey to one of ordinary skill that the applicant had possession of all metalloids or that this is representative of the now claimed genus.    While the single species may be sufficient to support a genus, in those case, and as in the Hologic as cited by the applicant, the disclosed species had functional recitations in the original disclosure necessary to illustrate that the disclosed species has a function and one of ordinary skill in the art would have found it representative of genus representing those functions.  Here the specification fails to describe functions related to the silicon and merely describes silicon.  As such, the examiner maintains that this disclosure is insufficient to broaden the claim scope to encompass other undescribed materials as one of ordinary skill in the art would find that the specification does not describe metalloids, but rather describes silicon and only silicon.  The applicants have proffered no factual evidence.
Applicant’s arguments against the combination USPP 683 and US 318 are noted but unpersuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
USPP 683 discloses provides examples of TiN deposition and also discloses depositing various ceramic materials, including Si3N4 as an alternative to TiN, (0026) however, fails to explicitly disclose the evaporation of a metalloid (i.e. Si) atoms to form the IBED embedded ceramic.  However,  US 318, also discloses an IBED imbedded layer discloses using the Si target and N ions to form the SiN layer (Example 4) and therefore taking the references collectively it would have been obvious to have modified USPP 683 which discloses evaporating the precursor and using IBED for alloying to use the Si target that is known to be used for the SiN IBED layer.
Therefore, USPP 318 reasonably discloses using a metalloid vapor as claimed and thus makes obvious such.
Applicants argue that both USPP 683 and US 318 individually disclose dual beam and therefore do not read on driving the ceramic molecules with the same ion beam.  The examiner notes the ebeam evaporation and the ion beam assistance using nitrogen ions is emitting to the vapor plume and causes collisions and drives the ceramic molecules using this ion beam into the outer surface (see 0031 related to ceramic into and below the surface of the metal).  The presence of an ebeam to vaporize the metalloid is not foreclose by the claims, as the claims merely require an evaporator  (and therefore does not foreclose dual beams as appears to be the argument).    Claims merely require the ion beam to collide with metalloid vapor and using this ion beam to drive the ceramic molecules into the outer surface (such is taught by USPP 683), the presence of an additional beam is not foreclose by the claims and therefore this argument is moot as not commensurate in scope with the claims.
Applicants arguments as it relates to the temperature are noted, arguing the that the examiner has failed to meet the burden that silicon is deposited at the claimed range.  The examiner notes that the prior art discloses a temperature that encompasses the claimed range and thus makes obvious the claims.  The applicant argues that post-transition metals must be four time higher then transition metal, the examiner finds no evidence to support this very narrow reading of the prior art reference.  Applicants are directed towards Table VIII, discussing the deposition of Aluminum oxide at a temperature of less than 200F.  Clearly, contrary to the applicant assertion, the deposition of aluminum oxide is not limited to 750F.  
Here, additionally, the reference discloses “this coating process may be carried out at a temperature of 600 degrees Fahrenheit or less.  This reduces or eliminates temperature induced changes in bulk properties or dimensions of the treated element” (0026) and therefore supports the obviousness of the claims as drafted.  
Applicants argue that the examiner has not met the burden as it relates to the causing reactions and driving to the outer surface.  The examiner disagrees and notes the nitrogen ion beam interacts with the evaporation plume and such interaction will necessarily result in gas phase reaction as such is all that is required by the applicant, that is the reaction is a necessary result of nitrogen ions and silicon vapor flux (such is explicitly taught by US 318) and thus Example 1 which discloses the continue vaporization of evaporate and interacting the nitrogen ions and drives the coating to the outer surface.  For more understanding of the nitrogen beam and its causation and driving, see Figure 6 and accompanying text.  The scope of these terms is undefined and therefore the used of the beam to both react with the vapor to form the ceramic coating and directionality towards the substrate, the broadly drafted causing and driving are met by the prior art disclosure.  See also US 318 which discloses nitrogen ions and silicon vapors interacting using the ion beam to form the mixed region by using the high energy particles that become mixed within the substrate surface (ballistically alloyed), see e.g. column 4, lines 18-50.
Applicants arguments with respect to US 318 and USPP 683 directed to two entirely different dual beam vacuum deposition process, completely different in structure and application.  The examiner disagrees and notes both are directed to dual beam deposition of a material onto the substrate. USPP 683 discloses provides examples of TiN deposition and also discloses depositing various ceramic materials, including Si3N4 as an alternative to TiN, (0026) however, fails to explicitly disclose the evaporation of a metalloid (i.e. Si) atoms to form the IBED embedded ceramic.  However, US 318, also discloses an IBED imbedded layer discloses using the Si target and N ions to form the SiN layer (Example 4).  Both USPP 683 and US 318 relate to evaporating a gas and impinging the gas with a nitrogen ions to form a ceramic coating that is physically mixed substrate at the surface substrate (see US 318 at column 1, lines 25-32) and therefore the applicant’s mere argument that these are completely different is not supported by facts and mere attorney speculation.  Both references are directed to ballistically alloying into a substrate using beams (see USPP 683 at 0006 and US 318 at column 4, lines 18-50).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11-12 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims require “metalloid”; however, the specification makes no reference to metalloid and while the examiner notes the specification specifically discloses silicon (a metalloid) there is no disclosure or specific recitation that silicon disclosure is exemplifying the entire genus of metalloid and therefore the broadening scope of the instant claim amendment appears to be new matter not supported by the original disclosure.
If the applicant can provide implicit or explicit support for this requirement, the examiner will withdrawn the rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,9,11-12,14-23 and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively high” in claim 1 and 17 is a relative term which renders the claim indefinite. The term “relatively high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims recite both “relatively high energy ion beam” and “relatively high energy” each of which is relative term, i.e. relatively high as compared to an unknown reference energy level.
Dependent claims do not cure the deficiencies of the claims from which they depend and are therefore similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7,9,11-12,14-23 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20080221683 by Deutchman et al. (hereinafter USPP 683) taken with US Patent 5055318 by Deutchman et al. (hereinafter US 318)
USPP 683 discloses a process for producing an orthopedic implant having an integrated ceramic layer (abstract, 0026), comprising the steps of: 
positioning the orthopedic implant inside a vacuum chamber (0031, Example 1, Figure 6 and accompanying text); 
mixing nitrogen gas and vaporized ceramic precursor atoms in the vacuum chamber (IBED, see e.g. Example 1); 
emitting ions via relatively high energy beam into the mixture of nitrogen gas and vaporized metal atoms in the vacuum chamber to cause a gas-phase reaction between the nitrogen gas and the vaporized atoms to form reacted precipitate ceramic molecules; and driving the precipitate ceramic molecules with the same beam into an outer surface of the orthopedic implant at a relatively high energy such that the precipitate ceramic molecules implant therein and form at least a part of the molecular structure of the outer surface of the orthopedic implant while maintaining the surface of the implant to below 200C (example 1, Table IV), thereby forming the integrated ceramic surface layer.
USPP 683 discloses forming an intermix layer underneath the ceramic layer, including a mixture of ceramic molecules and the base material of the implant such that the intermix layer can be considered to be molecularly integrated with the base material wherein the ceramic layer and the base material cooperate to sandwich the intermix layer (Example 1, Figure 3 and accompanying text, 0031).
USPP 683 discloses provides examples of TiN deposition and also discloses depositing various ceramic materials, including Si3N4 as an alternative to TiN, (0026) however, fails to explicitly disclose the evaporation of a metalloid (i.e. Si) atoms to form the IBED embedded ceramic.  However, US 318, also discloses an IBED imbedded layer discloses using the Si target and N ions to form the SiN layer (Example 4) and therefore taking the references collectively it would have been obvious to have modified USPP 683 which discloses evaporating the precursor and using IBED for alloying to use the Si target that is known to be used for the SiN IBED layer. 
As for the claimed ranges, the examiner notes the prior art discloses a temperature within the claimed range and thus makes obvious the claim as drafted.
	Claim 2:  USPP 683 discloses ions are selected from the group consisting of nitrogen ions which can reasonably be considered to include N+ ions or N2+ ions (see Table IV), i.e. prior art discloses nitrogen ion beam, as does the instant application and thus the prior art must have the same results unless the applicant is performing different process steps that are not disclosed or claimed as being required to achieve the results.
	Claims 3-4:  USPP 683 fails to disclose the amount of nitrogen to the amount of metalloid; however, the amount of nitrogen ions is a result effective variable, directly affecting the deposited layer composition (i.e. not enough Nitrogen and insufficient reaction) and therefore determining the amount would have been obvious through routine experimentation.
	Claim 5:  USPP 683 discloses the step of cleaning the outer surface of the orthopedic implant with the ion beam at an energy level at 1000 electron volts and therefore makes obvious the claimed range (see Table IV, 0038).
	Claim 6:  USPP 683 discloses positioning step includes the step of mounting the orthopedic implant to a selectively movable platen for repositioning an orientation of the orthopedic implant relative to the ion beam (Figure 6 and accompanying text). See also US 318.
	Claim 7:  USPP 683 discloses vaporizing using an evaporator (Table IV, see evaporator at step A) and thus using such for the metalloid would have been obvious as predictable.
	Claim 9: USPP 683 discloses a step of propagating the ion beam (figure 6 and accompanying text).
	Claim 11:  USPP 683 discloses adjusting the ion beam energy (Table IV) which adjusts the formation rate (see as it related to alloy versus conformal coating).  See also US 318 which discloses controlling the energy and deposition rates (column 6,lines 8-15) and therefore it would have been obvious as predictable to adjust the energy and deposition rate to control the film formation process.
	Claim 12: USPP 683 with US 318 would encompass what can reasonably be considered “backfilling” the chamber (see US 318 at Figure and accompanying text).
	Claim 14:  USPP 683 discloses the integrated layer substantially comprises the ceramic (see Table IV).
	Claim 15:  USPP 683 discloses the driving comprises the integrated surface layer to less than the entire outer surface (i.e. see Figure 6, base supported by platen). At the very least, USPP 683 discloses application to one or both articulating surfaces (abstract, 0026) and thus depositing on the surface that articulates versus the entire surface would have been obvious.
	Claim 16:  USPP 683 discloses a layer with substantially uniform thickness (see e.g. Figure 4).
	Claim 17-23:  Each of the limitations of these claims are specifically addressed above and therefore these claims are taught/made obvious by USPP 683 with US 318 for the reasons set forth above.
Claim 40-41:   As noted above, USPP 683 discloses various ceramic materials, including Si3N4 as an alternative to TiN, (0026) however, fails to explicitly disclose the evaporation of a metalloid (i.e. Si) atoms to form the IBED embedded ceramic.  However, US 318, also discloses an IBED imbedded layer discloses using the Si target and N ions to form the SiN layer (Example 4) and therefore taking the references collectively it would have been obvious to have modified USPP 683 which discloses evaporating the precursor and using IBED for alloying to use the Si target that is known to be used for the SiN IBED layer. 

Claim 3-4 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPP 683 taken with US 318 and further with US Patent Application Publication 20040115343 by Carcia et al.
While the examiner maintains the position above, the examiner cites here Carcia, which also discloses ion beam deposition of SiN and disclose adjusting the ratio of Si and N ions to reap the benefits to control the amount of Si and N in the film (0029) and thus it would have been obvious to control the ratio through routine experimentation to achieve the desired film stoichiometry.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/             Primary Examiner, Art Unit 1718